NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ROBERT J. RECKLEIN and CURTIS                )
B. RECKLIN,                                  )
                                             )
              Appellants,                    )
                                             )
v.                                           )         Case No. 2D18-947
                                             )
THE BANK OF NEW YORK MELLON                  )
TRUST COMPANY, NATIONAL                      )
ASSOCIATION FKA THE BANK OF                  )
NEW YORK TRUST COMPANY,                      )
N.A., AS SUCCESSOR TO JP MORGAN              )
CHASE BANK, N.A. AS TRUSTEE FOR              )
RAMP 2004RS2; WACHOVIA BANK,                 )
NATIONAL ASSOCIATION; AND THE                )
ORCHARDS COMMUNITY                           )
ASSOCIATION, INC.,                           )
                                             )
              Appellees.                     )
                                             )
                                             )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Collier
County; Hugh Hayes, Judge.

Richard J. Hollander and Melissa H. Jeda
of Miller, Hollander and Jeda, Naples, for
Appellants.

Kimberly S. Mello and Joseph H. Picone
of Greenberg Traurig, P.A., Tampa, for
Appellee The Bank of New York Mellon Trust
Company, National Association FKA The
Bank of New York Trust Company, N.A.,
as successor to JP Morgan Chase Bank,
N.A. as Trustee for RAMP 2004RS2.

No appearance for the remaining Appellees.


PER CURIAM.


            Affirmed.



LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.




                                        -2-